IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1627
                               Filed June 24, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

OLDEN BUTLER JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Lawson,

Judge.



      A defendant appeals his sentence, alleging the district court failed to

consider minimum essential factors. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Sheryl A. Soich, Assistant Attorney

General, Michael J. Walton, County Attorney, and Kelly G. Cunningham,

Assistant County Attorney, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                             2


VAITHESWARAN, J.

         This appeal raises a challenge to the district court’s reasons for imposing

a particular sentence.

    I.      Background Proceedings

         Olden Butler Jr. pled guilty to domestic abuse assault-second offense, in

violation of Iowa Code section 708.2A(3)(b) (2013).                 The department of

correctional services prepared an informal report detailing Butler’s lengthy

criminal history, including prior convictions for domestic abuse assault and two

violations of no-contact orders.

         The district court sentenced Butler to a prison term not exceeding two

years and ordered the sentence to be served consecutively with the sentence for

which he was currently on parole, assuming his parole was revoked. The court

stated its reasons for the sentence as follows:

         The reasons for the court’s sentence, Mr. Butler, are your four[1]
         prior convictions of domestic abuse assault, including prior
         violations of a no-contact order. The court has also taken into
         consideration your rather extensive criminal record, but of particular
         import to the court is the fact that you have been convicted on four
         prior occasions of domestic abuse assault. The reason the court
         has ordered consecutive sentences to your parole matter is the fact
         that you were on parole when this offense was committed, again,
         your prior history of domestic, and the court’s need to hopefully
         provide a specific deterrent to you to not commit this kind of crime
         in the future. That’s the reason for the consecutive sentencing.

         On appeal, Butler contends the district court relied solely on his criminal

history in sentencing him, to the exclusion of other pertinent factors. See State v.

Dvorsky, 322 N.W.2d 62, 67 (Iowa 1982) (“[T]he nature of the offense; the


1
  While the district court counted four prior convictions, our review of the informal report
reveals five prior convictions for domestic abuse assault.
                                       3


attendant circumstances; and the defendant’s age, character, propensities and

chances of reform are ‘minimal essential factors’ to be considered when

exercising sentencing discretion.” (quoting State v. Hildebrand, 280 N.W.2d 393,

396 (Iowa 1979))). Our review is for an abuse of discretion. State v. Thacker,

862 N.W.2d 402, 405 (Iowa 2015).

      Although the district court emphasized Butler’s criminal history, the court

also expressed concern about Butler’s prospects for reform, noting the deterrent

value of imposing consecutive sentences. See State v. Uthe, 542 N.W.2d 810,

816 (Iowa 1996) (requiring at least a “terse explanation of why” consecutive

sentences were imposed). The court’s reasons were “sufficient to enable us to

determine if an abuse of discretion occurred.” State v. Boltz, 542 N.W.2d 9, 11

(Iowa Ct. App. 1995). Discerning no abuse, we affirm Butler’s sentence.

      AFFIRMED.